UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2013 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-31581 OPLINK COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) No. 77-0411346 (I.R.S. Employer Identification No.) 46335 Landing Parkway, Fremont, CA 94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 933-7200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filerR Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of outstanding shares of the Registrant’s common stock, $0.001 par value, as of October 27, 2013, was 19,327,238. OPLINK COMMUNICATIONS, INC. TABLE OF CONTENTS PARTI—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 29, 2013 and June 30, 2013 3 Condensed Consolidated Statements of Operations for the three months ended September 29, 2013 and September 30, 2013 4 Condensed Consolidated Statements of Comprehensive Income for the three months ended September 29, 2013 and September 30, 2013 5 Condensed Consolidated Statements of Cash Flows for the three months ended September 29, 2013 and September 30, 2013 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PARTII—OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signature 30 Exhibit Index 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1- FINANCIAL STATEMENTS OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value) September 29, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred tax assets Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Long-term investments Goodwill and acquired intangible assets, net Deferred tax assets, non-current Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable Total current liabilities Income tax payable, non-current Deferred tax liabilities, non-current Other non-current liabilities Total liabilities Commitments and contingencies(Note 13) Stockholders' equity: Common stock, $0.001 par value, 34,000 shares authorized; 19,324 and 19,141 shares issued and outstanding as of September 29, 2013 and June 30, 2013, respectively 19 19 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit (160,716 ) (162,938 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended September 29, September 30, Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of acquired intangible assets 40 91 Net (gain) loss on sale and disposal of property and equipment 77 (7 ) Total operating expenses Operating income Interest income and other, net 32 Income before provision for income taxes Provision for income taxes Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three Months Ended September 29, September 30, Net income $ $ Other comprehensive income (loss), net of taxes: Currency translation adjustments (135 ) Change in net unrealized gain on investments, net Other comprehensive income (loss), net (12 ) Comprehensive income $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (in thousands) September 29, September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Amortization of acquired intangible assets 75 Stock-based compensation expense Amortization of premium on investments Net (gain) losson sale and disposal of property and equipment 77 (7 ) Excess tax benefits from stock-based compensation (79 ) Deferred income taxes (74 ) 4 Changes in assets and liabilities: Accounts receivable (52 ) (891 ) Inventories (5,841 ) (27 ) Prepayments and other assets (192 ) Accounts payable (1,341 ) Accrued liabilities and other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of available-for-sale investments (47,419 ) (48,087 ) Sales and maturities of available-for-sale investments Purchases of held-to-maturity investments (9,288 ) (244 ) Proceeds from sales of property and equipment 51 12 Purchases of property and equipment (5,502 ) (1,416 ) Net cash used for investing activities (13,787 ) (15,010 ) Cash flows from financing activities: Proceeds from issuance of common stock Repurchases of common stock (2,675 ) Excess tax benefits from stock-based compensation 79 Tax withholdings related to net share settlements of restricted stock units (1,147 ) (956 ) Net cash used for financing activities (527 ) (2,372 ) Effect of exchange rates on cash and cash equivalents 38 (55 ) Net decrease in cash and cash equivalents (9,837 ) (9,674 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents OPLINK COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Description of Business The Company Oplink Communications, Inc. (“Oplink”, or the “Company”) was incorporated in California in September 1995 and was later reincorporated in Delaware in September 2000. The Company is headquartered in Fremont, California and has manufacturing, design and research and development facilities in Zhuhai, Shanghai and Wuhan, China and in Taipei and Hsinchu, Taiwan. The Company designs, manufactures and sells optical networking components and subsystems. Its products expand optical bandwidth, amplify optical signals, monitor and protect wavelength performance, redirect light signals, ensure signal connectivity and provide signal transmission and reception within an optical network. Its products enable greater and higher quality bandwidth over longer distances, which reduces network congestion and transmission cost per bit. Its products also enable optical system manufacturers to provide flexible and scalable bandwidth to support the increase of data traffic on the Internet and other public and private networks. The Company offers its customers design, integration and optical manufacturing solutions (“OMS”) for the production and packaging of highly-integrated optical subsystems and turnkey solutions, based upon a customer’s specific product design and specifications. The Company also offers solutions with lower levels of component integration for customers that place more value on flexibility than would be provided with turnkey solutions. The Company’s product portfolio also includes optical transmission products that broaden the addressable markets as well as the range of solutions that the Company can now offer its customers. The Company’s transmission products consist of a comprehensive line of high-performance fiber optic modules, including fiber optic transmitters, receivers, transceivers, and transponders, primarily for use in metropolitan area network (“MAN”), local area network (“LAN”), and fiber-to-the-home (“FTTH”) applications. Fiber optic modules are the integration of pre-assembled components that are used to build network equipment. The Company’s transmission products convert data signals between optical domain and electronic domain, thereby facilitating the transmission of information over fiber optic communication networks. Note 2 - Basis of Presentation The unaudited condensed consolidated financial statements included herein have been prepared by the Company in conformity with accounting principles generally accepted in the United States of America (“U.S.”) and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the U.S., have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, these unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Company as of September 29, 2013, the results of its operations for the three month periods ended September 29, 2013 and September 30, 2012 and its cash flows for the three month periods ended September 29, 2013 and September 30, 2012. The results of operations for the periods presented are not necessarily indicative of those that may be expected for the full year. The condensed consolidated financial statements presented herein have been prepared by management, without audit by independent auditors who do not express an opinion thereon, and should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2013. The June 30, 2013 condensed consolidated balance sheet data was derived from audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2013 but does not include all disclosures required for annual periods. Certain reclassifications have been made to conform to the current period’s presentation. The Company operates and reports using a fiscal year, which ends on the Sunday closest to June 30. Fiscal 2014 and Fiscal 2013 are 52-week fiscal years. 7 Table of Contents The consolidated financial statements include the accounts of the Company and its wholly and majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company presents the financial information of some of its foreign operating subsidiaries in its consolidated financial statements utilizing accounts as of a date one month earlier than the accounts of its parent company to ensure timely reporting of consolidated results. The Company conducts its business within one business segment and has no organizational structure dictated by product, service lines, geography or customer type. There have been no significant changes in the Company’s significant accounting policies that were disclosed in its Annual Report on Form 10-K for the fiscal year ended June 30, 2013. Note 3 - Recent Accounting Pronouncements In July 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2013-11,“Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” This standard requires an entity to present unrecognized tax benefits as a reduction to deferred tax assets when a net operating loss carryforward, similar tax loss or a tax credit carryforward exists, with limited exceptions. This standard is effective for fiscal years beginning on or after December15, 2013, and for interim periods within those fiscal years. The Company is currently assessing the impact of this new guidance. Note 4 - Net Income Per Share Basic net income per share is computed by dividing the net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per share is computed by dividing the net income for the period by the weighted average number of common and dilutive potential common shares outstanding during the period, if dilutive. Potentially dilutive common equivalent shares are composed of the incremental common shares issuable upon the exercise of stock options, the vesting of awards and purchases under the employee stock purchase plan. The following is the computations of the basic and diluted net income per share and the anti-dilutive common stock equivalents excluded from the computations for the periods presented (in thousands, except per share data): Three Months ended September 29, September 30, Numerator: Net income $ $ Denominator: Weighted average common shares outstanding Dilutive effect of employee stock options and restricted stock units Weighted average common shares outstanding, assuming dilution Net income per share: Basic $ $ Diluted $ $ Anti-dilutive stock options and awards not included in net income per share calculation 8 Table of Contents Note 5 – Accumulated Other Comprehensive Income The changes in accumulated other comprehensive income by component and related tax effects during the three months ended September 29, 2013 were as follows: Unrealized Gains (Losses) on Available-for-Sale Securities Foreign Currency Translation Adjustment Total Balance, June 30, 2013 $ ) $ $ Other comprehensive income before reclassification Amounts reclassified from accumulated other comprehensive income Other comprehensive income, net Balance, September 29, 2013 $ ) $ $ Note 6 - Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. The Company’s cash equivalents consist primarily of money market funds and corporate commercial paper. Note 7 - Investments Available-for-Sale and Held-to-Maturity Investments The Company generally invests its excess cash in certificates of deposit, debt instruments of the U.S. Treasury, Government agencies, corporations with strong credit ratings and equity securities in publicly traded companies. Such investments are made in accordance with the Company’s investment policy, which establishes guidelines relative to diversification and maturities designed to maintain safety and liquidity. These guidelines are periodically reviewed and modified to take advantage of trends in yields and interest rates. The available-for-sale investments are reported at their fair value. Unrealized gains and losses on these securities are reported as a separate component of accumulated other comprehensive income until realized. The investment securities which the Company has the ability and intent to hold until maturity are classified as held-to-maturity investments and are stated at amortized cost. 9 Table of Contents Investments at September 29, 2013 and June 30, 2013 were as follows (in thousands): September 29, 2013 Gross Gross Amortized Unrealized Unrealized Estimated Short-term investments: Cost Gains Losses Fair Value Available-for-sale: U.S. Treasury securities $ $
